DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-22 are pending 
Claims 1-22 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/241,522 filed on 10/14/2015, PCT Application No. PCT/US2016/056987, and U.S. Application No. 15/768,367 filed on 04/13/2018. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon (US 2005/0250745).
Rejection
Seddon teaches methods of treating, delaying or preventing the development or progression of Age-Related Macular Degeneration (AMD), including the dry and wet form of AMD with statins (see abstract; paragraph 0004; claims 1, 7-15).  Seddon teaches “diagnostic methods that determine the levels of AMD biomarkers, including lipid biomarkers and markers of Systemic inflammation, which information can be used to predict a Subject's risk of developing AMD and/or progressing to more advanced AMD. These methods can be used, e.g., to predict risk of development or progression of age-related maculopathy, to Select Subjects for a clinical trial, and/or to determine the likelihood that Specific Subjects will benefit from certain treatments (e.g., the administration of anti-inflammatory agents) for non neovascular as well as neovascular AMD.”  Seddon teaches examining subjects for visual acuity (paragraph 0089).  Seddon teaches measuring biomarkers in human subjects in patients treated with an anti-inflammatory agent such as atorvastatin (paragraphs 0027, 0071, 0073).  As a consequence it would follow that one of ordinary skill in the art would identify a patient as having AMD and selecting the patient for treatment on the basis the patient has AMD.  Seddon discloses using a subject's levels of a biomarker as described herein, e.g., CRP and/or IL-6, to predict which subjects will be most likely to be responsive to treatment with an agent, e.g., an anti-inflammatory agent, wherein the anti-inflammatory agents are statins such as lovastatin, atorvastatin, pravastatin, fluvastatin, cerviastatin (paragraphs 0071 and 0073). Seddon teaches doses of active compounds can be from about 0.01 mg/kg per day to 1000 mg/kg per day, and high doses can be administered when warranted (paragraph 0077).   Seddon teaches treatment for multiple months or years, such as 36 months (paragraphs 0062, 0089).  Seddon teaches topical, ocular, or intravenous administration (paragraphs 0078, 0080).  As such Seddon clearly reads on treatment of subjects at risk or developing or progression of AMD with Statin.  
Seddon does not teach the recited dosages and treatment periods.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat AMD by administering atorvastatin at the recited dosages and treatment periods, as suggested by Seddon, and produce the instant invention.
Regarding the limitation of wherein the high-dose statin is greater than 20, 30, 40, or 80 mg atorvastatin per day, Seddon teaches doses of active compounds can be from about 0.01 mg/kg per day to 1000 mg/kg per day, and high doses can be administered when warranted (paragraph 0077).  For the average patient of 70 kg, this amounts to daily dosages of 0.70 mg per day to 70,000 mg per day, and even though the range for atorvastatin dosage as taught by Seddon is not the same as the claimed dosage, Seddon does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage of atorvastatin in order to increase the efficacy of the treatment regimen.
Regarding the limitation of wherein the high-dose statin is administered to the patient for at least 12 months, at least 15 months, at least 18 months, at least 21 months, at least 24 months, at least 30 months, at least 33 months, at least 36 months, at least 39 months, at least 42 months, at least 45 months, or at least 48 months, Seddon teaches treatment for multiple months or years, such as 36 months (paragraphs 0062, 0089), and even though the range for treatment periods as taught by Seddon is not the same as the claimed treatment periods, Seddon does teach an overlapping range of treatment periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of treatment periods is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the treatment period of statin administration in order to increase the efficacy of the treatment regimen.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,331,295.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite a method of treating a patient with AMD comprising administering a statin.  U.S. Patent No. 11,331,295 teaches a method of regressing drusen or regressing drusenoid pigment epithelial detachment (PED) comprising administering a high-dose statin.  U.S. Patent No. 11,331,295 teaches that high-dose statins can be used to prevent the progression from dry AMD to wet AMD (see abstract).
U.S. Patent No. 11,331,295 does not specifically recite a method of preventing progression to advanced age-related macular degeneration (AMD) in a patient with AMD.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prevent progression to advanced age-related macular degeneration (AMD) in a patient with AMD by administering a high-dose statin since U.S. Patent No. 11,331,295 teaches that statins can prevent the progression from dry AMD to wet AMD (see abstract), with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628          

/SAVITHA M RAO/Primary Examiner, Art Unit 1629